Exhibit 10(a)2

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is entered into by and with Southern
Company Services, Inc. (the “Company”) and Anthony J. Topazi (“Consultant”).
 
WITNESSETH
 
WHEREAS, the Company desires to retain Consultant to provide certain services to
the Company, and Consultant desires to provide such services to the Company, all
subject to the terms and conditions set forth herein.
 
NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Engagement as an Independent Consultant.
 
The Company hereby agrees to engage Consultant as an independent contractor, and
Consultant hereby accepts such engagement as an independent contractor, upon the
terms and conditions set forth in the Agreement.
 
2.           Term.
 
a)         
The term of the Agreement shall commence on August 1, 2012 and shall expire on
December 31, 2013 (“Term”), unless the Agreement is terminated prior to the
expiration of the Term pursuant to Section 2(b) below.

 
b)         
Notwithstanding Section 2(a), the Company may immediately terminate the
Agreement at any time for Cause (as defined below).  If the Company terminates
the Agreement pursuant to this Section 2(c), Consultant shall be entitled to
keep the Retainer Fees under Section 5 hereof which have already been paid and
the Company shall have no further obligations under the Agreement.  “Cause” or
“Termination for Cause” shall include the following conditions as solely
determined by the Company:

 
1)  
Failure to Discharge Duties.  Consultant willfully neglects or refuses to
discharge his duties hereunder or refuses to comply with any lawful or
reasonable instructions given to his by the Company without reasonable excuse;

 
2)  
Breach.  Consultant commits any material breach or repeats or continues (after
written warning) any breach of his obligations hereunder;

 
- 1 -
 
 

--------------------------------------------------------------------------------

 
 
 
3)  
Gross Misconduct.  The Consultant is guilty of gross misconduct. For the
purposes of the Agreement, the following acts shall constitute gross misconduct
as solely determined by the Company:

 
i.  
Any act involving fraud or dishonesty or breach of appropriate regulations of
competent authorities in relation to trading or dealing with stocks, securities,
investments and the like;

 
ii.  
The carrying out of any activity or the making of any statement which would
prejudice and/or reduce the good name and standing of the Company, Southern
Company or any of its affiliates or would bring any one of these into contempt,
ridicule or would reasonably shock or offend any community in which these
companies are located;

 
iii.  
Attendance at a Company worksite in a state of intoxication or otherwise being
found in possession on Company property of any prohibited drug or substance,
possession of which would amount to a criminal offense;

 
iv.  
Assault or other act of violence against any employee of the Company or other
person during the course of his engagement; or

 
v.  
Conviction of any felony or misdemeanor involving moral turpitude.

 
3.
Duties.

 
Unless otherwise detailed in a specific letter or memorandum, Consultant shall
manage, perform and provide professional consulting services and advice
(“Consulting Services”) as the Company may request from time to time.  The
Consulting Services shall include but not be limited to such matters as the
construction of the Kemper County Project, including attendance of meetings of
the Kemper Executive Review Board, global commercialization of TRIG technology
and Southern Power Company growth and operations strategy.  Consultant shall be
available to provide Consulting Services for the Company for no more than four
(4) days during each calendar month during the Term of the
Agreement.  Consultant must obtain prior written approval from an authorized
officer of the Company before Consultant contracts with or in any other way
employs any agents or subcontractors to perform work in any way related to the
Agreement.  Consultant shall cause its agents, employees and subcontractors to
perform such duties in a professional and competent manner which shall be
consistent with the Company’s Code of Ethics.  Additionally, during the Term of
the Agreement, Consultant agrees to promote the best interests of the Company
and to take no actions that in any way damage the public image or reputation of
the Company or its affiliates or to knowingly assist, in any way, a competitor
of the Company.
 
 
- 2 -
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Consultant as an Independent Contractor.
 
In the performance of the Agreement, both Consultant and the Company will be
acting in their own separate capacities and not as agents, employees, partners,
joint venturers or associates of one another.  It is expressly understood and
agreed that Consultant is an independent contractor of the Company in all
manners and respects.  The parties further agree that:
 
 
(a)          Consultant is not authorized to bind the Company to any liability
or obligation or to represent that Consultant has any such authority.

 
 
(b)          Consultant shall obtain and maintain (at Consultant’s own cost) any
required insurance or other protection required for the performance of the
services under the Agreement.

 
 
(c)          Consultant shall be solely and exclusively responsible and liable
for all other expenses, costs, liabilities, assessments, taxes, maintenance,
insurance, undertakings and other obligations incurred by Consultant at any time
and for any reason as a result of the Agreement or the performance of services
by Consultant.  However, Consultant may be reimbursed for reasonable
out-of-pocket expenses where prior approval has been received from a Company
Officer.

 
 
(d)          Consultant shall be solely and exclusively responsible for
obtaining and providing (at Consultant’s own cost) whatever computer, training,
software or other equipment Consultant believes is necessary to complete the
services required under the Agreement.

 
 
(e)          Consultant shall complete the services required under the Agreement
according to Consultant’s own means and methods of work which shall be in the
exclusive charge and control of Consultant and which shall not be subject to the
control or supervision of Company, except as to the results of the work.

 
 
(f)          Consultant shall not be subject to the Company’s employee personnel
policies and procedures.  Other than as a retired employee of the Company,
Consultant also shall not be eligible to receive any employee benefits or
participate in any employee benefit plan sponsored by the Company, including,
but not limited to, any retirement plan, insurance program, disability plan,
medical benefits plan or any other fringe benefit program sponsored and
maintained by the Company for its employees.

 
 
(g)          The Company and Consultant acknowledge and agree that Consultant
shall not provide the services to Company on a full-time basis.  Except to the
extent restricted under the Agreement, the Consultant may engage in other
activities for and on behalf of other clients during the Term of the Agreement.

 
 
- 3 -
 
 

--------------------------------------------------------------------------------

 
 
 
              5.   Retainer Fee.
 
As payment for the Consulting Services rendered pursuant to the Agreement, the
Company shall pay, and Consultant shall accept, a fee in the amount of One
Million Seven Hundred Thousand Dollars and No Cents ($1,700,000.00).  The
payment of the Retainer Fee shall be made in two (2) equal installments of Eight
Hundred Fifty Thousand Dollars and No Cents ($850,000.00) each, payable on
August 1, 2012 and January 2, 2013, or as soon as practicable after such dates,
except that any extended period shall not exceed fourteen (14) business days.
 
6.           Confidentiality.
 
 
             (a)       For purposes of the Agreement, the following terms shall
have the following respective meanings:

 
 
 
            (1)     “Confidential Information” shall mean all valuable,
proprietary and confidential information belonging to or pertaining to the
Company that does not constitute a “Trade Secret” of the Company and that is not
generally known by or available to the Company’s competitors but is generally
known only to the Company and those of its employees, independent contractors,
clients or agents to whom such information must be confided for internal
business purposes.

 
 
 
            (2)     “Trade Secrets” shall mean the “trade secrets” of the
Company as defined under applicable laws

 
 
             (b)       During the performance of his duties hereunder,
Consultant will be exposed to certain Trade Secrets and Confidential
Information.  Consultant acknowledges and agrees that the Trade Secrets and
Confidential Information represent a substantial investment by Company and that
any disclosure or use of any such Trade Secrets or Confidential Information,
except as otherwise authorized in the Agreement, or any other violation of the
confidentiality provisions of this Section 6, would be wrongful and could cause
immediate and irreparable injury to Company.

 
 
            (c)        Except as required in order to perform his obligations
under the Agreement, Consultant hereby covenants and agrees that Consultant
shall regard and treat Trade Secrets and all Confidential Information as
strictly confidential and wholly-owned by the Company and shall not, for any
reason, in any fashion, either directly or indirectly, use, sell, lend, lease,
distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any such item or
information to any third party entity for any purpose other than in accordance
with the Agreement or as required by applicable law:  (i) with regard to any
Confidential Information, during the Term of the Agreement and for a period of
three (3) years thereafter, and (ii) with regard to any Trade Secret, at any
time during which such information constitutes a trade secret under applicable
law.

 
 
- 4 -
 
 
 

--------------------------------------------------------------------------------

 
7.           Ownership of Work Product.
 
All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by Consultant in performing the
Consulting Services pursuant to the Agreement (collectively, the “Work Product”)
shall be owned exclusively by the Company.  To the greatest extent possible, any
Work Product shall be deemed to be a “work made for hire” (as defined in the
United States Copyright Act, 17 U.S.C.A §101 et seq., as amended) and owned
exclusively by the Company.  Consultant hereby unconditionally and irrevocably
transfers and assigns to the Company all right, title and interest in or to any
Work Product.
 
8.           Remedies.
 
The parties represent and agree that any disclosure or use of any Trade Secrets
or Confidential Information by Consultant except as otherwise permitted under
the Agreement or authorized by the Company in writing, or any other violation of
Sections 6 or 7, would be wrongful and cause immediate, significant, continuing
and irreparable injury and damage to Company that is not fully compensable by
monetary damages.  Should Consultant breach or threaten to breach any provisions
of Sections 6 and 7, the Company shall be entitled to obtain immediate relief
and remedies in a court of competent jurisdiction (including but not limited to
damages, preliminary or permanent injunctive relief and an accounting for all
profits and benefits arising out of Consultant’s breach), cumulative of and in
addition to any other rights or remedies to which Company may be entitled by the
Agreement, at law or in equity.
 
9.           Return of Materials.
 
Immediately upon termination of the Agreement, or at any point prior to or after
that time upon the specific request of Company, the Consultant shall return to
the Company, all written or descriptive materials of any kind belonging or
relating to the Company or its affiliates, including, without limitation, any
Work Produce, Confidential Information and Trade Secrets, in Consultant’s
possession or control.
 
10.           Laws, Regulations and Public Ordinances.
 
Consultant shall comply with all federal, state and local statutes, regulations
and public ordinances governing his work hereunder and shall indemnify, defend
and hold the Company harmless from any and all liability, damage, cost, fine,
penalty, fee and expense arising from Consultant’s failure to do so.
 
11.           Notices.
 
All notices required, necessary or desired to be given pursuant to the Agreement
shall be in writing and shall be effective when delivered or on the third day
following the date upon which such notice is deposited, postage prepaid, in the
United States mail, certified return receipt requested, and addressed to the
party at the address set forth below:
 
 
 
- 5 -
 
 

--------------------------------------------------------------------------------

 
 
 
                                                     
If to Consultant:
 
Anthony J. Topazi
7341 Kings Mountain Road
Vestavia Hills, AL 35242
 
 If to the Company:
 
Stacy Kilcoyne
Vice President
Southern Company Services, Inc.
30 Ivan Allen Blvd. NW
Atlanta, Georgia  30308

 
12.           Indemnification.
 
Consultant shall and does hereby expressly agree to indemnify and hold harmless
the Company, its officers, directors, shareholders, employees, parent and
affiliates against any and all suits, actions, judgments, costs (including,
without limitation, all court costs and attorneys’ fees), losses, damages or
claims of whatever nature arising out of or related to any acts or omissions of
Consultant, his agents, employees or subcontractors, including, but not limited
to, any injuries to or deaths of persons or any damage to property or
equipment.  Consultant further agrees to defend any and all such actions in any
court or in arbitration.
 
13.           Waiver of Breach.
 
The waiver by any party to the Agreement of a breach of any provision, section
or paragraph of the Agreement shall not operate or be construed as a waiver of
any subsequent breach of the same, or of a different provision, section or
paragraph, by any party hereto.
 
14.           Assignment by Consultant.
 
Consultant may not assign, transfer or subcontract any of his rights or
obligations under the Agreement to any party without the prior written consent
of the Company.  Consultant’s obligations under the Agreement shall be binding
on Consultant’s successors and permitted assigns.  Any assignment, transfer or
subcontracting in violation of this provision shall be null and void.
 
15.           Governing Law.
 
The Agreement shall be construed and enforced in accordance with the laws of the
State of Alabama.
 
16.           Severability.
 
The unenforceability or invalidity of any particular provision of the Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable.  The judicial body
interpreting the Agreement shall be authorized and instructed to rewrite any of
the sections which are enforceable as written in such a fashion so that they may
be enforced to the greatest extent legally possible.  Consultant acknowledges
and agrees that the covenants and agreements contained in the Agreement shall be
construed as covenants and agreements independent of each other or any other
contract between the parties
 
 
- 6 -
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
hereto and that the existence of any claim or cause of action by Consultant
against the Company, whether predicated upon the Agreement or any other
contract, shall not constitute a defense to the enforcement by the Company of
said covenants and agreements.
 
17.           Interpretation.
 
Should a provision of the Agreement require judicial interpretation, it is
agreed that the judicial body interpreting or construing the Agreement shall not
apply the assumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that an instrument is to
be construed more strictly against the party which itself or through its or his
agents prepared the agreement, it being agreed that all parties and/or their
agents have participated in the preparation hereof.
 
18.           Survival.
 
Notwithstanding any expiration or termination of the Agreement, the provisions
of Sections 6 through 19 hereof shall survive and remain in full force and
effect, as shall any other provision hereof that, by its terms or reasonable
interpretation thereof, sets forth obligations that extend beyond the
termination of the Agreement.
 
19.           Entire Agreement.
 
The Agreement and the Separation and Release Agreement embodies the entire
agreement of the parties and supersedes all prior agreements between the parties
hereto relating to the subject matter hereof.  The Agreement may not be modified
or amended except by a written instrument signed by both Employee and an
authorized representative of the Company.
 
 
IN WITNESS WHEREOF, the parties hereto have executed the Agreement this ___5____
day of __June__, 2012.
 
“COMPANY”                                                                                     “CONSULTANT”
 
SOUTHERN COMPANY SERVICES, INC.                                   ANTHONY J.
TOPAZI
 
 
 
By:  /s/Thomas A
Fanning                                                                   
   /s/Anthony J. Topazi
 
 
Its:  Chairman of the
Board                                                                
 
 
- 7 -

